UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Notification of Late Filing Form 10-Q For The Period Ended March 31, 2015 000-54485 (Commission file number) CAMBRIDGE PROJECTS INC. (Name of small business issuer in its charter) NEVADA 45-0713638 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) PART I REGISTRANT INFORMATION 245 East Liberty Street, Suite 200, Reno, Nevada, 89501 (Address of principal executive offices) (Zip Code) Issuer’s telephone number is: 702-666-4298 PART II RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. |X | (a) The reasons described in detail in Part III of this form could not be eliminated without unreasonable effort or expense; |X| (b) The subject annual report, semi-annual report, transition report of Forms 10-K, 10-KSB, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, 10-QSB, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and | | (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 10-KSB, 11-K, 20-F, 10-Q, 10-QSB, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) Certain financial and other information necessary for an accurate and full completion of the Quarterly Report on Form 10-Q could not be provided within the prescribed time period without unreasonable effort or expense. The Company expects to file its Form 10-Q within the five day extension period afforded by Rule 12b-25 under the Securities Exchange Act of 1934, as amended. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Locksley Samuels 1-702-666-4298 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). |X| YES | | No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? | | YES |X| No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Explanation: N/A Cambridge Projects Inc. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 11, 2015 By /s/ Locksley Samuels Locksley Samuels President
